Title: To George Washington from Anthony Wayne, 2 January 1781
From: Wayne, Anthony
To: Washington, George


                        
                            
                            Dear General
                            Mount Kemble 2nd Jany 1781 9. OClock. A.M.
                        
                        The most general and unhappy mutiny suddenly took place in the Pennsa Line about 9. OClock last Night—it yet
                            subists—a great proportion of the troops with some Artillery are Marching towards Phila.
                        every exertion has been used by the Officers to Divide them in their Determination
                            to revolt—it has succeeded in a temporary manner with near one half—how long it will last God knows.
                        I have ordered the Jersey Brigade to Chatham—where the Militia are also Assembling—least the Enemy should
                            take advantage of this Alarming Crisis--Indeed the alarm Guns have been fired—& the
                                bakens kindled towards Elizabeth town—perhaps it was Occationed by our Unhappy Affair.
                        I am this moment with Colos. Butler & Stewart—taking Horse to try to halt them on their March—towards
                            Prince town, as a last resort, I am advised to collect them & move on Slowly towards Pennsa.
                        What their temper may be I can not tell—we had our escapes last night—perhaps we may be equally fortunate to
                            day. If not adieu my Dear General & believe me yours Most Affectionately
                        
                            Anty Wayne Major
                        
                        
                            Capt. Billing is killed Capt. Tolbert Mortally wound, some Others are also Hurt. Major Fishbourn who
                                carries this—will be able to give your Excellency a particular Acct of the last Night’s &
                                this Mornings transaction’s—I am happy to Inform you that not an Officer was absent on this Occation—nor have any of
                                the Soldiers gone towards the Enemy their General cry is to be Discharged—& that they will again enlist
                                & fight for America a few excepted. A.W.
                            Genl Potter & Colo. Johnston who were eye Witnesses of the Whole as far as it is yet gone—go
                                express to Phila.
                        

                    